          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Amy Marie Kemper,

                       Plaintiff,     Case No. 1:15-cv-02961

v.                                    Michael L. Brown
                                      United States District Judge
Equity Insurance Company,

                       Defendant.

________________________________/

                         OPINION & ORDER

     This bad faith failure to settle case arises from an automobile

incident between Defendant Equity Insurance Company’s insured,

Christopher Brown, and Plaintiff Amy Marie Kemper. Both parties have

filed motions for summary judgment. (Dkts. 235, 239.) Ms. Kemper has

also moved to exclude part of expert J. Randolph Evans’s testimony (Dkt.

258) and to supplement her motion for summary judgment (Dkt. 266).

For the reasons set forth in this order, the Court grants Equity’s motion

for summary judgment, grants in part and denies in part Ms. Kemper’s

motion to supplement, and denies Ms. Kemper’s motions for summary

judgment and to exclude Mr. Evans’s testimony.
I.   Background

     In March 2012, Christopher Brown drove his vehicle across a road’s

center line into oncoming traffic and struck Ms. Kemper, who was riding

her motorcycle. (Dkt. 252-1 at 1.) Mr. Brown was drunk. (Dkt. 224-1 at

2.) Ms. Kemper was injured and airlifted to a hospital. (Dkt. 235-9 ¶ 3.)

     Brown had an automobile liability insurance policy with Equity

that provided $25,000 per person in bodily injury liability coverage. (Dkt.

224-165 at 2.) Equity retained Statewide Claims Service to adjust Ms.

Kemper’s claims against Mr. Brown. (Dkts. 224-1 at 1; 252-1 at 5–6.)

Statewide and its adjuster, Mr. Chop, began working on Ms. Kemper’s

claims after they received notice of the accident and the police report.

(Dkt. 252-1 at 5–6.) Statewide confirmed the insurance policy provided

liability coverage for the accident and concluded Mr. Brown was at fault

for the accident. (Id. at 7–8.)

     In April 2012, Statewide received a claim form that included Ms.

Kemper’s $24,456.92 air ambulance bill and an authorization and

consent with an assignment of benefits and lien provision, which Ms.

Kemper had not signed. (Dkts. 223-5 at 2; 252-1 at 8.) Statewide also

received several medical bills and statements for medical expenses Ms.



                                    2
Kemper incurred because of the accident. (Dkts. 116-1 at 53:1–6, 54:1–

23; 223-5 at 5–7, 9–10, 12.) Mr. Chop concluded that Ms. Kemper’s

medical bills exceeded the $25,000 policy limit. (Dkt. 116-1 at 55:2–23.)

He sent Mr. Brown a letter acknowledging the loss under the insurance

policy. (Dkt. 224-4 at 1.)

     In April 2012, Mr. Chop sent Ms. Kemper a letter and requested

that she provide a medical update or medical bills, medical records from

her treating physicians, and information about any lost wages. (Dkt. 224-

10 at 1.) Attorney Michael Werner helped Ms. Kemper draft a demand

letter in response. In it, Ms. Kemper offered to sign a limited release in

exchange for the liability policy’s limit. (Dkt. 224-11 at 1.) She stated

the release must not have any language about her paying Mr. Brown’s or

Equity’s “incurred costs” and that Equity must deliver the check to her

before June 8, 2012. (Id. at 1.) Ms. Kemper also wrote “PLEASE DO Not

contact me, or my Friends as this DEmand is very simple [sic].” (Id. at

2.) Mr. Chop received the letter, evaluated Ms. Kemper’s claims, and

concluded her medical bills exceeded the insurance policy’s limits. (Dkts.

116-1 at 92:24–93:19; 224-18 at 3.)




                                      3
     Statewide knew Ms. Kemper’s medical bills were extensive and, not

knowing whether she had adequate medical coverage, feared medical

providers would file liens on her claims against Mr. Brown. (Dkt. 224-1

at 5–6.)   Statewide enlisted attorney Bill Allred, the founder of an

insurance-defense firm, to assist. (Dkts. 205 at 65:8–16; 224-93 at 1; 235-

3 at 1; 252-1 at 40.) He, in turn, hired another company to determine

whether any of Ms. Kemper’s medical providers had filed liens on her

claims against Mr. Brown. (Dkts. 224-1 at 8; 224-168 at 1; 252-1 at 45.)

That company found none. (Dkt. 224-1 at 8; 252-1 at 45.) Nevertheless,

Statewide remained concerned about liens on Equity and Mr. Brown’s

behalf, given the extent of Ms. Kemper’s medical bills. Statewide also

sent Mr. Brown a letter stating that Equity had settled Ms. Kemper’s

claim for $25,000. (Dkt. 224-17 at 1.)

     Statewide, as the administrator for Equity, responded to Ms.

Kemper’s demand letter within the time required. (Dkt. 224-13.) It sent

her a $25,000 settlement check, a limited release, and a Medicare form

for Ms. Kemper to execute and return. (Id. at 1.) Statewide stated that

it was tendering Mr. Brown’s policy limits to settle Ms. Kemper’s claim.

(Id.) Statewide also included the following paragraph in its response.



                                    4
        In concluding the settlement, we are entrusting that you place
        money in an escrow account in regards to any and all liens
        pending. This demand is being asserted to protect the lien’s
        interest and in accordance with the recent case law, Southern
        General Insurance Co. vs. Wellstar Health System, Inc.

(Id.)

        Ms. Kemper’s counsel rejected Statewide’s counteroffer and

returned the check. (Dkt. 224-20 at 1.) He stated that the demand Ms.

Kemper place her money in escrow was unacceptable. (Id.) He explained,

“Ms. Kemper has over one million dollars of medical bills, is

catastrophically injured, and she needs this money to live.” (Id.)

        Ms. Kemper later sued Mr. Brown in the Superior Court of Heard

County, Georgia. Equity defended him. (Dkt. 252-1 at 58.) The trial

court granted Mr. Brown’s motion to enforce his purported settlement

agreement with Ms. Kemper. The Georgia Court of Appeals, however,

reversed holding Statewide’s June 5th response to Ms. Kemper’s demand

letter was a counteroffer, not an acceptance. See Kemper v. Brown, 754

S.E.2d 141, 143-44 (Ga. Ct. App. 2014). Because she had not accepted

the counteroffer, the court held there was no settlement. Id. (concluding

the parties reached no binding settlement). Ms. Kemper obtained a $10

million consent judgment against Mr. Brown, and he assigned to her his



                                      5
good faith failure to settle claim against Equity. (Dkt. 252-1 at 60, 63.)

She then sued Equity in the State Court of DeKalb County, Georgia, in

July 2015. (Dkt. 1-1.) Equity removed the case to federal court. (Dkt.

1.)

      Both Ms. Kemper and Equity have moved for summary judgment.

(Dkts. 235, 239.) Ms. Kemper has also moved to exclude part of Equity’s

expert Attorney J. Randolph Evans’s testimony (Dkt. 258) and to

supplement her motion for summary judgment (Dkt. 266).

II.   Summary Judgment Motions

      A.   Legal Standard

      Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and [it] is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). “No genuine issue of

material fact exists if a party has failed to ‘make a showing sufficient to

establish the existence of an element . . . on which that party will bear

the burden of proof at trial.’ ” AFL-CIO v. City of Miami, 637 F.3d 1178,

1186–87 (11th Cir. 2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).   An issue is genuine when the evidence is such that a




                                    6
reasonable jury could return a verdict for the nonmovant. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986).

     The moving party bears the initial responsibility of asserting the

basis for his motion. See Celotex Corp., 477 U.S. at 323. The movant is

not, however, required to negate the non-movant’s claim. Instead, the

moving party may meet his burden by “ ‘showing’ — that is, pointing to

the district court — that there is an absence of evidence to support the

nonmoving party’s case.” Id. at 325. After the moving party has carried

its burden, the non-moving party must present competent evidence that

there is a genuine issue for trial. Id. at 324.

     The Court views all evidence and factual inferences in a light most

favorable to the non-moving party. See Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment. Anderson, 477 U.S. at 248.

“The requirement is that there be no genuine issue of material fact.” Id.

The essential question is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided




                                     7
that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251–52.

     B.    Discussion

     The Georgia Supreme Court has held that an insurance company

“may be liable for the excess judgment entered against its insured based

on the insurer’s bad faith or negligent refusal to settle a personal claim

within the policy limits.” Cotton States Mut. Ins. Co. v. Brightman, 580

S.E.2d 519, 521 (Ga. 2003); see also First Acceptance Ins. Co. of Ga. v.

Hughes, No. S18G0517, 2019 WL 1103831, at *3 (N.D. Ga. Mar. 11,

2019). An insurance company faces liability for bad faith or negligence if

it fails to act as “the ordinarily prudent insurer.” Brightman, 580 S.E.2d

at 521 (holding insurer in bad faith failure to settle action “judged by the

standard of the ordinarily prudent insurer”).

     Ms. Kemper has asserted that Equity was negligent and acted in

bad faith by failing to settle her claim. (Dkt. 1-1 ¶¶ 48–52.) As the

Eleventh Circuit has recognized, Georgia law “is ambiguous . . . as to

whether an insured may recover for the insurer’s negligent, as well as

bad faith, failure to settle.” Delancy v. St. Paul Fire & Marine Ins. Co.,

947 F.2d 1536, 1547 (11th Cir. 1991). Some Georgia cases imply that



                                     8
only bad faith is actionable, some blend the two standards, and some

explicitly recognize a negligence claim. Id. In the end, whether Georgia

law allows both claims is largely irrelevant as the difference between

negligence and bad faith in this area is “mere terminology” and

“semantics.” Id. at 1548, n.26 (citing U.S. Fid. & Guar. Co. v. Evans, 156

S.E.2d 809, 811 (Ga. App. 1967) (“difference between bad faith and

negligence is ‘mere terminology’ and ‘means little’ ”)); see also Butler v.

First Acceptance Ins. Co., 652 F. Supp. 2d 1264, 1276 (N.D. Ga. 2009)

(analyzing Georgia law). Indeed, the Georgia Court of Appeals recently

explained that

     whether the basis for imposing tort liability on the insurer is
     phrased in terms of bad faith or negligence, an insurer may
     be liable for damages for failing to settle for the policy limits
     if, but only if, such ordinarily prudent insurer would consider
     that choosing to try the case rather than accept an offer to
     settle within the policy limits would be taking an
     unreasonable risk that the insured would be subjected to a
     judgment in excess of the policy limits.

Baker v. Huff, 747 S.E.2d 1, 6 (Ga. Ct. App. 2013) (citations, punctuation,

and quotation marks omitted).

     Ordinarily, a jury must decide whether the insurer acted

negligently or in bad faith in failing to settle a claim. S. Gen. Ins. Co. v.

Holt, 416 S.E.2d 274, 276 (Ga. 1992) (explaining the jury must generally


                                     9
decide whether an insurer has accorded the insured “the same faithful

consideration it gives its own interest”). It must judge the insurance

company’s actions in the light of “all the relevant circumstances including

the insurer’s knowledge of facts relevant to liability and damages on the

claim; the insurer’s diligence in conducting a reasonable investigation to

discover the relevant facts; and the terms of the settlement offer and any

response by the insurer.” Baker, 747 S.E.2d at 6.

     Georgia courts, however, have provided some guidance about what

constitutes an insurance company’s bad faith failure to settle.        For

example, the Georgia Supreme Court has held that “[a]n insurance

company does not act in bad faith solely because it fails to accept a

settlement offer within the deadline set by the injured person’s attorney.”

Holt, 416 S.E.2d at 276. On the other hand, an insurer has a duty to its

insured “to respond to a deadline to settle a claim within policy limits

when the [insurer] has knowledge of clear liability and special damages

exceeding the policy limits.” Id.; accord Brightman, 580 S.E.2d at 521.

     It is undisputed that Statewide (acting for Equity) had “knowledge

of clear liability and special damages exceeding the policy limits.” See

Holt, 416 S.E.2d at 276. Statewide and its adjuster, Mr. Chop, knew that



                                    10
Mr. Brown was liable and at fault for causing the accident. (Dkts. 224-1

at 2–3; 224-163; 235-2 at 7; 252-1 at 7–8.) Ms. Kemper and some of her

medical providers sent Mr. Chop medical bills from treatment she

received after the accident. (Dkts. 116-1 at 53:1–55:1; 223-5 at 2–7, 9–

10, 12; 224-6; 224-7; 224-8; 224-9; 252-1 at 10–11.) The bills’ total exceeds

$25,000. (Dkt. 116-1 at 55:8–9.) Thus, Statewide knew that Mr. Brown

faced legal liability from the accident above the $25,000 policy limit.

(Dkts. 116-1 at 55:2–13; 252-1 at 12.) Equity’s agent Statewide thus had

a duty to respond to Ms. Kemper’s time-limited demand letter. See Holt,

416 S.E.2d at 276.

     Ms. Kemper’s demand was not Statewide’s only legitimate concern,

however. Statewide also worried about Equity’s potential liability from

liens. Under Georgia law, hospitals and physicians who provide medical

care to injured people are entitled to a lien for their fees and expenses on

any causes of action their patients may have against someone else for

those injuries. See GA. CODE ANN. § 44-14-470(b); see also Kennestone

Hosp., Inc. v. Travelers Home and Marine Ins. Co., 768 S.E.2d 519, 520

(Ga. Ct. App. 2015). To perfect its lien, the hospital or medical provider

must provide notice to its patient and “to the best of the claimant’s



                                     11
knowledge” to any other person, firm, or insurance company that the

injured person believes are liable for his or her expenses. GA. CODE ANN.

§ 44-14-471(a)(1).   The hospital or medial provider also must file a

verified statement setting forth certain required information in the office

of the clerk of the superior court in the county or counties in which the

medical provider and patient reside.        § 44-14-471(a)(1)–(2); see also

Kennestone Hosp., Inc., 768 S.E.2d. at 522 (“[T]he phrase to the ‘best of

the claimant’s knowledge’ indicates that a notice of lien need not be

perfect in all respects.”); Allstate Fire & Casualty Ins. Co. v. Kennestone

Hosp. Inc., 822 S.E.2d 832, 835 (Ga. Ct. App. 2019) (finding lienholder

did not have to send notice to tortfeasor because it exercised due diligence

in trying to identify the tortfeasor and his insurer before filing the lien).

     The filing of a claim or lien serves as notice of the lien to an insurer,

whether or not the insurer received written notice of it. § 44-14-471(b).

Such a lien allows a “hospital to step into the shoes of the insured for

purposes of receiving payment from the tortfeasor’s insurance company

for economic damages represented by the hospital bill.” S. Gen. Ins. Co.

v. Wellstar Health Sys., Inc., 726 S.E.2d 488, 492 (Ga. Ct. App. 2012)

(quoting State Farm Mut. Auto. Ins. Co. v. Adams, 702 S.E.2d 898, 901



                                     12
(Ga. 2010)). Hospital liens essentially become part of an injured party’s

claim against an insurer. Id. at 495. If an insurance company pays an

injured party’s claim after a lienholder perfects its lien, the lienholder

may collect against the insurance company. See Allstate Fire & Casualty

Ins. Co., 822 S.E.2d at 835 (affirming trial court’s grant of summary

judgment against tortfeasor’s insurer). Indeed, under Georgia law, an

insurance company can be liable to the lien-holder even it if was unaware

of the lien, so long as the lien-holder properly perfected its claim. See

§ 44-14-471 (“The filing of the claim or lien shall be notice thereof to all

persons, firms, or corporations liable for the damages, whether or not

they received the written notice provided for in this Code section.”).

     When Statewide received Ms. Kemper’s demand letter it was facing

a dilemma. On the one hand, it knew the Georgia Supreme Court’s

decision in Holt required its client, Equity, to respond to that demand. It

also feared Equity might face a bad faith failure to settle claim if it did

not pay Ms. Kemper the full policy amount. At the very least, Equity

would have faced a jury question on bad faith. Wellstar, 726 S.E.2d at

493 (finding insurance company’s failure to accept policy limit demand




                                    13
presents jury question of negligent and bad faith failure to settle when

liability is clear and individual’s damages exceed policy limit).

     On the other hand, Statewide (as Equity’s administrator) feared

medical liens. It knew Ms. Kemper had extensive medical bills that

exceeded the policy limits. (Dkt. 224-1 at 5–6.) Under both Georgia’s

statutes and its common law, Equity had an obligation to look out for any

claims or liens hospitals, physicians, or other medical service providers

may have filed upon Ms. Kemper’s claims against Mr. Brown, including

her claim for the insurance policy limits. See § 44-14-470(b); § 44-14-473

(a)–(b); Wellstar, 726 S.E.2d at 492.     If a lien had been filed before

Statewide settled Ms. Kemper’s claim, both Mr. Brown and Equity could

have been liable for the amount of the lien and the lien holder’s attorneys’

fees. See § 44-14-473(a); see also Wellstar, 726 S.E.2d at 491. As a result,

Statewide was concerned that it would need to protect Equity and Mr.

Brown from any pending liens about which they were unaware. (See, e.g.,

Dkts. 201 at 59:9–13; 224-1 at 5–6, 8–9.)

     Statewide enlisted Mr. Allred and a vendor to search for any liens

against Ms. Kemper’s insurance claim. (Dkt. 224-16 at 1.) Although the

vendor did not send someone to the Coweta County courthouse to



                                    14
examine its lien books, the vendor found no liens on the county’s website.

(Dkts. 224-1 at 8; 224-16 at 1.)        Statewide also learned that the

courthouse only updates its website “every couple of days.” (Id.) Despite

Statewide’s efforts to search for any outstanding liens, there was a risk

that a lien holder might file and perfect a lien or claim before Statewide

settled Ms. Kemper’s claim or she signed a release.1 It had not confirmed

the existence of any liens but knew this did not mean there were no liens.

(Dkt. 224-1 at 6, 8.) For example, one of Statewide’s claim adjusters

wrote in the claim file

      MEDS EXCEED OUR LIMITS; EXCESSIVE INJRIES;
      CLMT NOT ATTY REP’D; NOT SURE HOW TO PROCEED
      TO HANDLE THEIR WILL BE LIENS PENDING; CLMT
      HAS MADE A DEMAND FOR US TO PAY HER
      DIRECTLY[.]

(Id. at 6.)




1 Statewide also knew that Ms. Kemper had her own insurance. (Dkts.
223-5 at 12; 224-1 at 4; 224-9 at 1.) That might have made the existence
of liens less likely but, because Ms. Kemper had instructed them not to
contact her, Statewide could not know for sure. Equity incorrectly argues
that Ms. Kemper’s employer healthcare plan with Kaiser was self-
funded. (Dkt. 239-3 at 5.) It was not. (Dkt. 224-48 at 1.)



                                   15
     Ms. Kemper’s demand letter also prohibited Statewide and Equity

from contacting her. This is particularly important because a lien holder

would have had to give Ms. Kemper actual notice of its potential claim,

while it would only have to notify an insurance company like Equity that

it knew might be liable to Ms. Kemper. See § 44-14-471(a)(1) (requiring

that a lien claimant must “provide written notice to the patient and, to

the best of the claimant’s knowledge, the persons . . . and their

insurers.”); see also Allstate Fire & Casualty Ins. Co., 822 S.E.2d at 834–

35 (affirming a trial court’s grant of summary judgment to the lien holder,

even though the lien holder did not send notice to the insurer under § 44-

14-471(a)). So Ms. Kemper’s instruction that Equity not contact her

prevented Equity or Statewide from simply asking her whether her

insurance company had paid all of her medical bills or whether any liens

had been filed. It barred Statewide and Equity from an easy solution to

their dilemma.

     Georgia law, however, has a safe harbor that protects insurance

companies facing these conflicting statutory and common law duties. In

Wellstar, an insurance company argued that its duty to accept a policy-

limits demand under the conditions outlined in Holt conflicted with its



                                    16
duty to satisfy hospital liens. Wellstar, 726 S.E.2d at 491. The Court of

Appeals disagreed, holding that a Georgia law protects an insurer from

liability under Holt if “(1) the insurer promptly acts to settle a case

involving clear liability and special damages in excess of the applicable

policy limits, and (2) the sole reason for the parties’ inability to reach a

settlement is the plaintiff’s unreasonable refusal to assure the

satisfaction of any outstanding hospital liens” from the proceeds of the

settlement. Id. at 493. The court also explained that an insurance

company can satisfy its good faith obligation to the insured by verifying

the validity of outstanding liens, paying those liens, and paying the

remainder of the policy limits to the injured complainant. Id. at 491,

493–95. It also explained that an insurer could satisfy its obligations by

requiring the insured to place money in escrow to satisfy any lien. Id.

     After reviewing the record and viewing all evidence and factual

inferences in a light most favorable to Ms. Kemper, the Court finds that

Equity is entitled to the Wellstar “safe harbor.” The undisputed evidence

shows that Statewide promptly acted to settle Ms. Kemper’s case, which

involved clear liability and special damages above the applicable policy

limits. It tried to give Ms. Kemper the $25,000 policy limits on June 5,



                                    17
2012, three days before the June 8th deadline Ms. Kemper set in her

demand letter. (Dkt. 224-13 at 1.) “Statewide demanded that Kemper

place settlement funds into an escrow account for the purpose of

protecting the interests of any pending liens.” Kemper v. Brown, 754

S.E.2d 141, 144 (Ga. Ct. App. 2014).         This demand complies with

Wellstar’s suggestion that an insurance company could “tender its policy

limits to the plaintiff, subject to a reasonably and narrowly tailored

provision assuring that the plaintiff will satisfy any hospital liens from

the proceeds of such settlement payment.” Wellstar, 726 S.E.2d at 493.

Indeed, the Georgia Court of Appeals stated that an “insurance company

could request that plaintiff’s counsel or a third party hold a portion of the

settlement proceeds (in an amount equal to that of the hospital lien) in

escrow to allow the plaintiff an opportunity to investigate the validity of

the liens and to negotiate with the hospital.” Id.

     Here, the sole reason for the parties’ inability to reach a settlement

was Ms. Kemper’s unreasonable refusal to assure the satisfaction of any

outstanding hospital liens from the proceeds of the settlement.          Ms.

Kemper construed Statewide’s response on Equity’s behalf as a

counteroffer, which she rejected because she found the demand that she



                                     18
place her money in an escrow account unacceptable as she “need[ed] this

money to live.” (Id.). (Dkt. 224-20 at 1.) Ms. Kemper could have allowed

Statewide or Equity to contact her to discuss any outstanding liens,

informed them that there were no liens, or signed the affidavit under

§ 44-14-473(c) in the limited release Statewide provided. (Dkt. 224-13 at

3.) Ms. Kemper did none of these. Instead, she disavowed her obligation

to satisfy any potential outstanding liens because she had over one

million dollars of medical bills and needed the money to live. (Dkt. 224-

20 at 1.)

      Ms.   Kemper   explained   that,   when   she   received   Equity’s

administrator Statewide’s letter and the check for $25,000, she was

“happy.” (Dkt. 231 at 104:20–105:3.) She did not know whether her

insurance company had paid her medical bills or whether there were any

hospital or medical liens against her. (Id. at 118:5–8, 119:16–18, 127:1–

21.) She intended to put the money in her own bank account and use it

to live on. (Id. at 79:21–24, 110:9–22.) She might have used it to pay

medical bills, buy groceries, or for any other expenses. (Id. at 110:17–

22.) She did not understand what Statewide meant when it asked and

demanded that she place the money in escrow to ensure the payment of



                                   19
any liens. (Id. at 119:1–13.) She contacted the lawyer who had helped

her draft her initial demand letter. He did not explain to her what

Statewide meant or how Georgia’s lien laws worked. (Id. at 155: 9–20.)

He simply told her that Statewide’s request did not “sound right,” asked

her to send him “everything she had,” and told her not to cash the check.

(Id.) That lawyer then responded to Equity’s administrator Statewide,

refusing to place the funds in escrow and stating that Ms. Kemper “needs

the money to live.” (Dkt. 224-20 at 1.) This undisputed evidence shows

the parties were unable to resolve Ms. Kemper’s claim because of her (and

her lawyer’s) unreasonable refusal to assure the satisfaction of any

outstanding hospital liens or even to allow Statewide or Equity to contact

her about the liens. This situation, the possibility of having to pay the

insurance policy twice, is exactly why the Wellstar safe harbor exists.

     Ms. Kemper argues that Equity cannot genuinely claim the

Wellstar safe harbor because some of Equity’s administrator Statewide’s

employees determined it was unavailable in the absence of verified liens.

Indeed, Mr. Chop originally did not include the demand or request that

Ms. Kemper place money in an escrow account in an initial draft of the

response to Ms. Kemper’s demand letter. (Dkt. 116-1 at 69:19–70:22,



                                   20
73:6–74:6, 75:22–76:6.) He added that language because his supervisor

instructed him to do so, even though he did not fully understand the

paragraph he inserted into the letter.2 (Dkts. 116-1 at 73:6–74:6; 224-12

at 1.) And it was the first time Statewide used that language when

responding to a demand letter. (Dkts. 201 at 45:19–25; 205 at 71:14–

72:14.) Nita Malone, a former Statewide claims adjustor, testified that

she told Mr. Chop that Statewide’s June 5th response letter and the

escrow demand or request were inappropriate. (Dkt. 117-1 at 32:7–

33:18.)

     Even Statewide’s attorney Bill Allred advised Statewide, both

before and after it sent its June 5th response letter, that Wellstar likely

does not apply to Amy Kemper’s demand.3 (Dkt. 224-168 at 1.) He wrote,

in part:




2 Contrary to Mr. Chop’s testimony, Tabatha Whitely, not Dawn McFall,
assisted Mr. Chop in drafting the third paragraph in Statewide’s June
5th Response letter. (Dkt. 205 at 79:25–79:10; 224-12 at 1.)
3 Attorney Allred sent this email on August 9, 2012, more than two

months after Statewide sent its response to Ms. Kemper’s demand letter.
(Dkt. 224-168 at 1.) He explained, however, that he discussed the
Wellstar decision and Ms. Kemper’s demand with Statewide before he
hired a vendor to find out if any liens had been filed and before he sent
that letter. (Id.)

                                    21
        Wellstar likely does not apply to Amy Kemper’s demand at all
        since there were no liens. Even if it did, Statewide did not
        follow the dictates of the Wellstar decision by first identifying
        the liens and requesting that claimant protect against them.
        By adding the escrow language, the tender letter adds a
        demand, a term, to Amy Kemper’s proposal and, as such, is
        not an acceptance of her demand under the Frickey case
        (which we also discussed when I was last there — the mirror
        image rule), but a counteroffer. That is, in Georgia, where the
        acceptance does not mirror the demand, it is not an
        acceptance. It is my opinion that an appellate court in this
        state will agree with Mr. Werner that there was no
        settlement. Statewide is clearly set up now for a large excess
        exposure.

(Id.)

        But, Ms. Kemper did not refuse Equity’s counteroffer because no

liens existed.     Indeed, she testified she did not know whether her

insurance company had paid her medical bills or whether any liens

existed.    Instead, Ms. Kemper refused the counteroffer because she

wanted to use the money to live. She disavowed the legal rights of any

lien holders to her insurance claim, essentially saying liens did not

matter as she needed the money. The undisputed evidence shows that

— not knowing whether liens existed — Ms. Kemper refused to assure

the satisfaction of any outstanding liens. Thus, the parties reached no

settlement because Ms. Kemper refused to assure satisfaction of, or to

even discuss the existence of, any outstanding hospital liens.


                                       22
      It may be that Wellstar involved actual, verified liens, but the

Georgia court’s opinion provides a broader manner in which an insurance

company may protect itself when faced with competing risks of liability

to an insured and liability to potential lien holders. Given the clear

priority that lien holders have under Georgia law and the guidance from

the Georgia Court of Appeals that Statewide could seek assurance that

liens would be satisfied, it was unreasonable for Ms. Kemper to refuse to

provide that assurance while also demanding that Equity not contact her.

In the light of these facts, Equity’s inability to confirm the existence of

any lien does not prevent it from obtaining the benefit of the Wellstar

“safe harbor.”

      Ms. Kemper also argues that Statewide did not promptly act to

settle her claim because, rather than make a proactive offer to settle, Mr.

Chop sent a letter to Ms. Kemper asking for information he did not need.

(Dkt. 235-1 at 14.) But neither Wellstar nor other Georgia law requires

an insurer to make a proactive offer to settle. See Kingsley v. State Farm

Mut. Auto. Ins. Co., 353 F. Supp. 2d 1242, 1252 (N.D. Ga. 2005) (“[T]o

find liability for tortious refusal to settle there must be something the

insurer was required to ‘refuse.’ ”), aff’d 153 F. App’x 555 (11th Cir. 2005);



                                     23
see also Patriot General Ins. Co. v. Krebs, No. 1:12–CV–0997–RWS, 2012

WL 2990067, at *1 (N.D. Ga. July 20, 2012) (finding insurer was entitled

to the Wellstar “safe harbor” even though the claimant made a time-limit

demand before the insurer offered to settle). “[A]n insurer’s duty to settle

arises when the injured party presents a valid offer to settle within the

insured’s policy limits.”   First Acceptance Ins. Co. of Ga., 2019 WL

1103831, at *3. Moreover, the Wellstar court found that an insurer may

act promptly and be entitled to the safe harbor even if the insurer makes

a “counteroffer (in a timely and reasonable fashion).”       Wellstar, 726

S.E.2d at 493.    Equity’s administrator Statewide’s response to Ms.

Kemper’s demand letter was a prompt and timely offer to settle her claim.

     The Georgia Court of Appeals laid out a path for an insurance

company to follow to avoid bad faith and negligent failure to settle claims.

It explained how a company can safely navigate between the liability to

its insureds on the one hand and liability to lienholders on the other

hand. It explained that an insurance company can tender its policy limits

with a “reasonably and narrowly tailored provision assuring that the

plaintiff will satisfy any hospital liens.” Id. It even explained that the

insurance company could do this by requesting that the plaintiff hold a



                                    24
portion of the settlement in escrow to assure the payment of liens. Id.

Equity (through Statewide) followed this path and is entitled to the

Wellstar “safe harbor.” The Court grants Equity’s motion for summary

judgment.4

III. Plaintiff’s Motion to Supplement Her Briefing

       Ms. Kemper has requested leave to supplement her brief in

opposition to Equity’s motion for summary judgment in the light of the

Eleventh Circuit’s unpublished decision in Moore v. GEICO General

Insurance Company, 758 F. App’x 726 (11th Cir. 2018) (per curiam).

(Dkt. 266.) She also urges the Court to rule that evidence about Attorney

Werner’s dealings with her uninsured motorist insurance providers (“UM

carriers”) is inadmissible under Rule 403 of the Federal Rules of

Evidence. (Dkt. 266-1 at 4–7.) Equity argues that the Court should not

grant Ms. Kemper leave to supplement her briefing because her brief is



4The  Wellstar opinion also states that an insurance company can verify
the validity of liens, make payments directly to the hospital, and then
pay any remaining funds to the plaintiff. Wellstar, 726 S.E.2d at 493.
The Georgia Court of Appeals did not, however, require this as part of
the safe harbor. Indeed, the court explained that when a plaintiff refuses
to give assurances that any liens will be satisfied — like Ms. Kemper did
here — the insurance company has “no obligation to negotiate with the
hospital or otherwise advocate on the plaintiff’s behalf.” Id.


                                   25
untimely and raises a new issue and arguments about Rule 403 that she

had not asserted before.

     The supplemental authority Ms. Kemper cites, Moore v. GEICO,

involved claims that an insurer acted in bad faith by failing to settle a

dispute that arose from an automobile accident in Florida. 758 F. App’x

at 728. Before trial, the defendant moved to exclude any arguments that

it could have settled the underlying claim because plaintiff settled her

claims with a third-party insurer. Id. at 730. The district court at first

denied the motion but later regretted that decision and granted a new

trial. Id. The Eleventh Circuit affirmed. Id. at 733.

     The Court grants Plaintiff’s motion, and has accepted and

considered Ms. Kemper’s proffered supplemental authority.5 The filing

of persuasive authority issued after briefing is a well-established practice

that helps the Court. See Hornor, Townsend & Kent, Inc. v. Hamilton,

No. CIV.A.1:01 CV 2979, 2004 WL 2284503, at *11 (N.D. Ga. Sept. 30,

2004).   This supplemental authority has not changed the Court’s



5The Court has also considered First Acceptance Ins. Co. of Ga. v.
Hughes, No. S18G0517, 2019 WL 1103831 (Ga. Mar. 11, 2019), the case
Ms. Kemper brought to the Court’s attention in her Notice of
Supplemental Authority (Dkt. 269).


                                    26
determination that Equity’s motion for summary judgment must be

granted. In reaching this decision, the Court did not rely on the evidence

Ms. Kemper seeks to exclude. The Court denies Ms. Kemper’s motion to

exclude this evidence as moot.

IV.   Conclusion

      The Court GRANTS Defendant’s Motion for Summary Judgment

(Dkt. 239). The Court GRANTS IN PART and DENIES IN PART AS

MOOT Plaintiff’s Motion to Supplement the Motion for Summary

Judgment (Dkt. 266).      The Court DENIES Plaintiff’s Motion for

Summary Judgment (Dkt. 235) and DENIES AS MOOT Plaintiff’s

Motion to Exclude in Part, Testimony of J. Randolph Evans (Dkt. 258).

      SO ORDERED this 8th day of July, 2019.




                                   27
